DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3 recites the limitation "a plurality of pre-characterized plurality of randomly generated masks" in line 2. It appears “a plurality of” should be deleted so the claim looks like claim 21 which reads “a pre-characterized plurality of randomly generated masks  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a targeted scene" in line 2.  There is antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "a retrieved scene" in line 7.  There is antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "a plurality of modulated antenna patterns" in line 1-2.  There is antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "a reflectarray" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "a plurality of pre-characterized plurality of randomly generated masks" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the comprehensive sensing imaging algorithm" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It appears it should be the compressive sensing algorithm.
Claim 5 recites the limitation "a comprehensive sensing imaging algorithm" in line 2.  There is antecedent basis for this limitation in the claim. It appears it should be the compressive sensing algorithm.
Claim 5 recites the limitation "a comprehensive sensing imaging algorithm" in line 2-3  There is antecedent basis for this limitation in the claim. It appears it should be the compressive sensing algorithm.
Claim 5 recites the limitation "a comprehensive sensing imaging algorithm" in line 3-4.  There is antecedent basis for this limitation in the claim. It appears it should be the compressive sensing algorithm.
Claim 6 recites the limitation "a retrieved" in line 3.  There is antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the comprehensive sensing imaging algorithm" in line 5.  There is insufficient antecedent basis for this limitation in the claim. It appears it should be the compressive sensing algorithm.
Claim 6 recites the limitation "a compressive sensing imaging algorithm" in line 9.  There is insufficient antecedent basis for this limitation in the claim. It appears it should be the compressive sensing algorithm.
Claim 7 recites the limitation "a retrieved" in line 1.  There is antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the binary state surface" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the tri-state surface" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the binary state surface" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the tri-state surface" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "a retrieved scene" in line 11.  There is antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "a plurality of modulated antenna patterns" in line 1.  There is antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the comprehensive sensing imaging algorithm" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It appears it should be the compressive sensing algorithm.
Claim 23 recites the limitation "a comprehensive sensing imaging algorithm" in line 2.  There is antecedent basis for this limitation in the claim. It appears it should be the compressive sensing algorithm.
Claim 23 recites the limitation "a comprehensive sensing imaging algorithm" in line 2-3  There is antecedent basis for this limitation in the claim. It appears it should be the compressive sensing algorithm.
Claim 23 recites the limitation "a comprehensive sensing imaging algorithm" in line 3-4.  There is antecedent basis for this limitation in the claim. It appears it should be the compressive sensing algorithm.
Claim 24 recites the limitation "a retrieved scene" in line 3.  There is antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the comprehensive sensing imaging algorithm" in line 5.  There is insufficient antecedent basis for this limitation in the claim. It appears it should be the compressive sensing algorithm. Also “the comprehensive sensing image algorithm of claim 6 appears it should also be the compressive sensing algorithm.
Claim 24 recites the limitation "a compressive sensing imaging algorithm" in line 9.  There is insufficient antecedent basis for this limitation in the claim. It appears it should be the compressive sensing algorithm.
Claim 25 recites the limitation "a retrieved scene" in line 3.  There is antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hum et al (reconfigurable reflectarrays and array lenses for dynamic antenna beam control: a review).
With respect to claim 13, Hum teaches an apparatus comprising: a reflectarray (page 186, right column “There are three general approaches employed in the design of basic reconfigurable reflectarrays”) comprising a plurality of independently controllable reflector elements (page 187, left column “lumped element devices to effect changes in resonator lengths, more exotic techniques have also been contemplated, such as photo-induced plasmas for changing the length of slots coupled to reflectarray elements”), each reflector element of the plurality of independently controllable reflector elements comprising a corresponding independently controllable reflection coefficient (page 187,  right column “reflectarray unit cells also closely parallels those developed for AISs. Each cell of a reflectarray element can be seen as a scatterer placed within a periodic (Floquet) waveguide [3]. At a specific angle of incidence, an equivalent circuit can be synthesized for the cell and the input reflection coefficient used to describe the scattering behavior of the element”).
With respect to claim 14, Hum teaches the corresponding independently controllable reflection coefficient comprises a corresponding independently controllable reflection coefficient phase (page 187, right column “Impedance surfaces can be easily adapted to have a tunable reflection phase. For example, the capacitance between the patches (which appears in Figs. 4(a) and (b)) can be made adjustable by placing a tunable capacitor such as a varactor diode across the gap”)
With respect to claim 15, Hum teaches the corresponding independently controllable reflection coefficient phase comprises one of a nominal phase state, about 90° from the nominal phase state, and about 180° from the nominal phase state (page 187, left column “tuning element to the size of the patch in order to achieve the large phase ranges achievable with comparable fixed elements, and this early design only achieved about 180 of phase range.”)
With respect to claim 16, Hum teaches each reflector clement comprises a multi-state surface (page 188, left column “. An exploded view of the multilayer structure and a photograph of a subarray within the complete reflector are shown in Fig. 5”)
With respect to claim 17, Hum teaches the binary-state surface comprises one of a an electric actuator (page 189, left column “so that selectively actuating some of the lumped elements implements the ‘electromagnetic rotation’ of the element”), an electromechanical actuator, a mechanical actuator, a microelectromechanical actuator, a fluidic actuator, and a nonlinear actuator,  wherein the tri-state surface comprises one of a piezoelectric actuator, an electromechanical actuator, a mechanical actuator, a microelectromechanical actuator, a fluidic actuator, and a nonlinear actuator.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hum as applied to claim 13 above, and further in view of Nogueira-Nine (US 8692708).
With respect to claim 18, Hum teaches a feedhorn directed at said reflectarray (page 191, right column “spatial power combiners operate similar to array lenses, except that the output is collimated to be collected by the feed horn on the output side of the lens”); and 
Nogueira-Nine teaches a radiometer measuring antenna temperature from said feedhorn (col 2, lines 59-67, “The longer the radiometer measures at an actual position, the better will be the temperature resolution at this position.”), IT would have been obvious to modify Hum to include a radiometer measuring antenna temperature from said feedhorn because it is merely a substitution of a method to determine the temperature of the reflectarray of Hum with the temperature determine method of Nogueira-Nine with no new or unexpected results. 
Allowable Subject Matter
Claims 1-12 and 19-25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Xin et al (US 20170254750) and Nogueira-Nine (US 8692708) do not teach nor make obvious (claim 1 and 19) feeding the plurality of modulated antenna patterns and the corresponding plurality of antenna temperatures into a compressive sensing imaging algorithm.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132. The examiner can normally be reached Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648